Citation Nr: 0612583	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder to include optic atrophy with horizontal nystagmus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Regional Office (RO) in St. Petersburg, 
Florida, that determined that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for the condition at issue.  In October 2002 the 
veteran was afforded a video conference hearing before the 
undersigned Veterans Law Judge.  In July 2003 an appellate 
decision was issued wherein it was determined that the claim 
for service connection had been reopened and the issue of 
service connection was remanded for further development.  In 
November 2005 the Board again remanded the veteran's claim 
for further development.  After attempting the requested 
development the RO again denied the veteran's claim for 
service connection.


REMAND

In November 2005 the Board remanded the veteran's claim for a 
VA Eye examination to determine the nature and etiology of 
the veteran's bilateral eye disability.  The subsequent VA 
Eye examination report, dated in December 2005, showed that 
the examiner believed that the veteran should have an MRI of 
the brain to rule out a compressive lesion which could be 
causing his optic atrophy.  It does not appear that this 
test, which it seems is necessary to determine the etiology 
of the veteran's disability, has been undertaken.  The 
examiner did not offer an opinion as to whether the problems 
noted during service represented the onset of the condition 
diagnosed after service, noting that the onset had been at 
least since November 1972.  It is noted that there is 
correspondence of record dated in November 1971 wherein he 
references an eye condition that has been growing 
progressively worse since discharge.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  VA's 
fulfillment of the statutory duty to assist also requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  For that 
reason, the RO must schedule the veteran for a VA 
ophthalmological examination, including and MRI of the brain, 
to determine the nature and etiology of his bilateral eye 
condition.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should schedule the veteran for 
a VA Eye examination in order to determine 
the nature and etiology of his bilateral 
eye condition.  The examiner should 
conduct an MRI of the brain in order to 
rule out a compressive lesion that may be 
causing the veteran's eye condition.  The 
claims folder must be made available to 
the examiner.  After performing the 
necessary examinations and tests the 
examiner should review the claims folder.  
The examiner should then express opinions 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
veteran's eye disability was initially 
manifested in service, with specific 
consideration being given to the loss of 
visual acuity noted prior to separation 
from service.  The examiner should 
specifically articulate the reasoning 
behind all opinions expressed.

2.  The RO should then readjudicate the 
veteran's claim for service connection on 
the merits.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


